UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1971


MICHAEL HUNT,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:17-cv-00083-FL)


Submitted: July 30, 2019                                          Decided: August 15, 2019


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant. Robert J. Higdon, Jr.,
United States Attorney, Joshua B. Royster, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina; Mark J. Goldenberg,
Special Assistant United States Attorney, Office of General Counsel, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Hunt appeals the district court’s order adopting the magistrate judge’s

recommendation and upholding the Administrative Law Judge’s (ALJ) denial of Hunt’s

application for supplemental security income. “In social security proceedings, a court of

appeals applies the same standard of review as does the district court. That is, a reviewing

court must uphold the determination when an ALJ has applied correct legal standards and

the ALJ’s factual findings are supported by substantial evidence.” Brown v. Comm’r Soc.

Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks

omitted). “Substantial evidence is that which a reasonable mind might accept as adequate

to support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation

and internal quotation marks omitted). “In reviewing for substantial evidence, we do not

undertake to reweigh conflicting evidence, make credibility determinations, or substitute

our judgment for that of the ALJ. Where conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the

ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and

internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Hunt’s claim for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits. See Hunt v. Berryhill, No. 7:17-cv-00083-FL

(E.D.N.C. July 30, 2018). We dispense with oral argument because the facts and legal

                                              2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3